Napton, Judge,
delivered the opinion of the court.
These cases are precisely alike. We do not perceive any good reason for the refusal of the law commissioner to hear and determine them upon their merits. If the first appeal was valid, the cases ought to have been heard ; if that appeal was regarded as a nullity because taken before a motion to set aside the judgments by default had been made, then the justice should have heard the subsequent motions to set aside the defaults, which were made in time and followed by applications for appeal; and as the justice refused each of these applications, the law commissioner should have made such orders as would have enabled the appellants to obtain trials of their cases upon the merits.
The judgment is reversed and the cause remanded ;
the other judges concur.